Citation Nr: 1206880	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for asbestosis, or asbestos-related lung disease.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to October 1975.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in part, denied the Veteran service-connection claim for asbestosis.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue.
In September 2011, the Board remanded the Veteran's claim for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicated the claim in a November 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review.

The Board notes that the Veteran is currently unrepresented.  He specifically informed VA that he will be representing himself in correspondence dated in February 2011.  The VA subsequently sent the Veteran a letter in April 2011 asking him to indicate whether he wished to secure representation in his matter before the Board, to which the Veteran did not reply.  Thus, the Board will assume that the Veteran wishes to proceed unrepresented in the adjudication of his asbestosis claim currently on appeal.  

Referred issues

As discussed in detail in its September 2011 Remand, the Board referred the Veteran's requests to reopen his previously denied service-connection claims for sarcoidosis and a skin condition to the agency of original jurisdiction (AOJ) for appropriate action.  See the Board's September 2011 decision, pages 2-4.  To date, it does not appear that the RO has initiated development of these issues.  As such, they are referred for a second time to the AOJ for development and adjudication.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  



REMAND

The Board regrets having to remand the Veteran's asbestosis claim for a second time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

VA treatment records

In correspondence received at the RO on December 29, 2011, the Veteran acknowledged that VA treatment reports dated through May 2011 have been obtained and associated with his claims folder, but pertinently noted, "I continue to be under the care of doctors including a pulmonary specialist at VAMC-Little Rock since May, but those records were not obtained as part of the duty to assist me . . . ."  See the Veteran's December 2011 Statement in Support of Claim, page 2.  It is the duty of the VA to assist a veteran in obtaining records from Federal agencies, including VA Medical Centers.  See 38 U.S.C.A. § 5103A (West 2002);                 see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Therefore, any outstanding VA treatment reports dated since May 2011 that are relevant to the Veteran's claim currently on appeal, should be obtained. 

Copy of November 2011 VA examination report

In the same December 2011 correspondence letter, the Veteran asserted that the AMC failed to furnish him a copy of the November 2011 VA examination report.  He indicates that he still not has been supplied a copy of this examination report in violation of his due process rights.  See the Veteran's December 2011 Statement in Support of Claim, pages 2 and 3.  On remand, such should be sent to the Veteran.
 
VA examination

As noted above, in September 2011, the Board remanded the Veteran's service-connection claim in part, so that a VA examination of the Veteran's lungs could be scheduled.  The examiner was to clarify whether the Veteran currently has asbestosis or an asbestos-related lung disease, and if so, to provide an opinion as to whether it is as likely as not that such disability was caused by or related to exposure to asbestos in service.  

An examination was in fact scheduled in November 2011.  The November 2011 VA examiner concluded after reviewing the Veteran's chest x-rays that the Veteran did not have asbestosis or asbestos-related lung disease.  However, the examiner did note that high resolution computed tomography testing administered in April 2011 showed "calcified granuloma or parenchymal calcification in the right lung base."  See the November 2011 VA examiner's report, page 11.  Pertinently, the VA Adjudication Procedural Manual M21-IMR, Part IV, Subpart ii, Chapter 2, section 9(e) notes that diagnostic indicators of asbestosis include not only a history of exposure, but also radiographic evidence of parenchymal lung disease.  The November 2011 VA examiner did not provide adequate explanation as to whether the Veteran's parenchymal calcification is in fact a sign or symptom of parenchymal lung disease, and if so whether such is indicative of a current asbestosis disability.  

The Board believes a new VA pulmonary examination should be scheduled so that the Veteran's diagnosis, if any, can be clarified and/or reconciled with the prior evidence of record.  Radiographic studies performed should be interpreted by a certified B-reader radiologist.  A "B reader" radiologist is one certified by examination to read and grade asbestos films.  Additionally, a carbon monoxide diffusing capacity test (DLCO) should be administered and evaluated.  

Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VBA should contact the Veteran and request that he identify any recent medical treatment he has received for his current lung problems.  VBA should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated treatment records from VA medical facilities dated from May 2011 to the present day.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  VBA should also send the Veteran a copy of his November 2011 VA pulmonary examination report.  

3.  VBA must then make arrangements with the appropriate VA medical facility for the Veteran to be afforded a comprehensive examination, conducted by a pulmonologist, to determine the nature and etiology of any found asbestos-related disorder.  The claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination.  

All pertinent symptomatology and findings should be reported in detail.  All indicated tests and studies must be performed, to include DLCO testing, and appropriate x-ray studies to be reviewed by a designated "B reader" radiologist [i.e., one certified by examination to read and grade asbestos films].  A copy of the "B reader's" report must be included in the claims file.

After reviewing the Veteran's entire claims folder, to include all VA and private medical opinions of record, and upon examination of the Veteran, the VA examiner should provide opinions with supporting rationale as to the following questions:

a.) Does the Veteran currently have asbestosis or asbestos-related lung disease?  

If not, please discuss the significance, if any, of the Veteran's "calcified granuloma or parenchymal calcification in the right lung base" shown upon high resolution computed tomography testing administered in April 2011.  Additionally, please comment on the prior diagnoses of asbestos-related lung disease currently of record, to include the June 5, 2001 private treatment report of Dr. C.L. 

b.) If the Veteran has a lung disorder other than asbestosis or asbestos-related lung disease, to include parenchymal lung disease, is it as likely as not (50 percent or more probability) that such disability was caused by, or related to the Veteran's exposure to asbestos in service?

c.) If the Veteran does have asbestosis or asbestos-related lung disease, is it as likely as not (50 percent or more probability) that such disability was caused by, or is otherwise related to exposure to asbestos in service?

For the purposes of this opinion, the examiner should assume that the Veteran was in fact exposed to asbestos in service, as he so describes, as well as after service in performance of duties while working with a railroad company.  A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the VBA should readjudicate the Veteran's service-connection claim.  If the claim is denied, in whole or in part, VBA should provide the Veteran with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



